Martin, J.
(dissenting). The validity of service of process by substituted service is here challenged. The facts are not in dispute. The defendant, a citizen of Virginia, registered at a New York hotel and sojourned there substantially all of the time during a period of one year and four months preceding the order for substituted service. The question for determination is whether the defendant is subject to such service. To decide that question we must determine whether the defendant was residing within this State as contemplated by section 230 of the Civil Practice Act.
The affidavit of Walter A. Henkel, the head room clerk of the Hotel Vanderbilt, submitted by defendant, shows that the defendant actually occupied his quarters in the hotel 309 days during the period from May 4,1932, to September 27,1933, and that during this period he continued to live in the hotel and remain in the city of New York, except for short periods of time. The room clerk and other employees of the hotel knew the defendant as a resident of the hotel and so stated in answer to inquiries.
The defendant contends that a “ person residing within the State,” as provided in section 230 of the Civil Practice Act, means a “ citizen ” domiciled within the State and that substituted service cannot constitutionally be made upon this defendant, a citizen of the United States, domiciled in another State, even though he resides during an extended period at a hotel in this State. The defendant also urges that, whatever transitory residence he might have acquired here, by his stay at the hotel, he had left the State and given up his residence prior to the date of the order for substituted service and of the attempted service thereunder.
*5The plaintiff says that defendant’s citizenship and domicile are immaterial; that his sojourns and residence in this State covering the greater part of sixteen months made him subject to substituted service as a “ person residing within the State.”
The defendant does not question the sufficiency of the papers upon which the order was granted, but attempts to establish by new proof that he was not “ residing within the State ” of New York, within the language of section 230 of the Civil Practice Act, when the order for substituted service was obtained.
The defendant does not deny that he received timely notice of the commencement of this action. He had actual notice of the substituted service. He occupied his quarters in the hotel before and after the service had been made in the manner directed by the court and entered his special appearance in that action in due time.
The present section of the Civil Practice Act was taken from section 435 of the Code of Civil Procedure. That section was construed and held constitutional in Continental National Bank v. Thurber (74 Hun, 632; affd., 143 N. Y. 648). The court there said: “ Acquiring jurisdiction of resident defendants by constructive service of process is a proceeding according to the course of the common law, and is due process of law. This kind of service was not unknown to the common law, but was an authorized mode by which the English courts of law and of equity from the earliest times acquired jurisdiction of resident defendants.”
In Schibsby v. Westenholz ([L. R.] 6 Q. B. [1870-1871] 155) we find the law set forth as follows: “ Now on this we think some things are quite clear on principle. If the defendants had been at the time of the judgment subjects of the country whose judgment is sought to be enforced against them, we think that its laws would have bound them. Again if the defendants had been at the time when the suit was commenced resident in the country, so as to have the benefit of its laws protecting them, or, as it is sometimes expressed, owing temporary allegiance to that country, we think that its laws would have bound them.”
The fact that this defendant may have been legally domiciled in another State, or that he may have been a resident of that State, does not preclude him from being a resident of New York. The error persisted in by defendant is in insisting that a defendant must be domiciled in New York State before jurisdiction over him may be obtained by substituted service. While it may be possible to have but one legal domicile, it is possible to have two or more residences.
In Bischoff v. Bischoff (88 App. Div. 126) the question of residence was before the court. “ The question for determination on this motion is not whether the plaintiff has a residence in New York *6county, but whether he has a residence in Westchester county. A person may have two or more residences as distinguished from a domicile, and if the plaintiff at the time of the commencement of this action had either an actual residence or a domicile in Westchester county, the action is properly brought in that county, although the plaintiff may also have had a residence elsewhere, (Cincinnati, Hamilton & Dayton R. R. Co. v. Ives, 21 N. Y. St. Repr. 67; Lyon v. Lyon, 30 Hun, 455.)”
In Douglas v. Mayor, etc., of New York (2 Duer, 110) the court pointed out the difference between residence and domicile: “ It may also be true, as was contended, that Flushing was the plaintiff's true and only domicil, although we should have great difficulty in so holding were it necessary to determine the question; but we are unable to see that this fact, if proved or conceded, has any bearing upon the argument. In most cases, when a person has two residences, one of them is also his domicil; but we apprehend that his residences, in the legal and statutory sense of the term, are just as distinct as if both, as might be the case (In re Thompson, 1 Wend. 45), were separated from his domicil.”
In section 230 of the Civil Practice Act the Legislature referred to a natural person residing in this State instead of solely to a natural person domiciled within the State. Plainly the intent is not to confine the application of the statute to persons domiciled in New York. Evidently the intent is to have section 230 of the Civil Practice Act apply to all residents who may, within constitutional limitations, be affected. In that category we find those who voluntarily subject themselves to the law of the State, seek its protection, and reasonably this defendant must be so classed, in the light of the evidence furnished by the affidavits. He lived here almost constantly for more than a year, enjoying the protection of our laws, until it served his purpose to try to escape their effect. He should be held to have rendered himself subject to the provisions of the statute known as section 230 of the Civil Practice Act.
In several of the cases cited by appellant the court was considering an entirely different subject. The service in those cases was defective in that it did not comply with the requirements of the statute.
The summons in this case is dated July 8,1933, at which time the defendant lived in the hotel. From that time the plaintiff apparently was attempting to serve the defendant at the hotel where he was living, and where he had been living for over a year and where he thereafter remained for several weeks.
It is argued that the defendant checked out of the hotel about the time of the substituted service, but it is admitted that he returned *7shortly thereafter and continued to live at the same hotel. No weight should be given to the fact that the defendant, after having lived at the hotel for over a year, checked out for a few weeks, to avoid service, when he knew that the process servers were diligently endeavoring to serve him. He avoided personal service although almost daily at the hotel. Under the circumstances here disclosed he should not be permitted to avoid substituted service.
The order should be affirmed, with twenty dollars costs and disbursements.
Glennon, J., concurs.
Order reversed, with twenty dollars costs and disbursements, and motion granted, with ten dollars costs.